ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS
RONALD M. WHYTE, District Judge.
Defendants Microsoft Corporation (“Microsoft”), Sony Corporation, Sony Corporation of America (collectively, “Sony”), Sonic Solutions, LLC (“Sonic”) and James Taylor (“Taylor”) move to dismiss plaintiff MedioStream, Ine.’s (“MedioStream”) claims for violations of the Sherman Act, misappropriation of trade secrets, unfair competition and conversion. Having considered the parties’ briefing and oral argument, the court grants the motions to dismiss with leave to -amend within thirty days of the date of this order.
I. BACKGROUND
MedioStream is a technology company formed in Silicon Valley in 1998. First Amended CompL, Dkt. No. 66 (“FAC”) ¶ 19. In 2000, MedioStream developed a product called neoDVDstandard, which allows a user to record video in real-time from a computer onto a DVD or CD disc. Id ¶ 21. By late 2001, MedioStream had built a number of video software products based on its neoDVD platform. Id ¶29. Eager to commercialize its technology, MedioStream sought to partner with original equipment manufacturers (“OEMs”), retail outlets, distributors and software publishers in an effort to distribute and sell its video processing products. Id ¶ 30.
Between mid-November 1999 and March 2000, MedioStream held several “discussions” with Apple regarding Apple’s potential use of MedioStream’s technology. Id ¶ 76. In January 2000, MedioStream representatives attended a meeting with Apple senior executives at Apple’s headquarters in Cupertino, California. Id After executing “several” non-disclosure agreements (“NDAs”), Apple “evaluated MedioStream’s products and technology.” Id While Apple apparently never licensed MedioStream’s technology, it allegedly sent the software to Sonic, a company that was developing digital video technology for Apple, “under a secret codename ... [and] without the knowledge of MedioStream.” Id
Unaware of Sonic’s relationship with Apple, MedioStream independently entered into an NDA with Sonic in March 2000. Id ¶ 75. Shortly thereafter, Sonic began “evaluating” beta versions of MedioStream’s technology. Id At the same time, under the direction of its chief technologist Taylor, Sonic purportedly “directly copied MedioStream’s software and documents associated with that software, and began discussions with Microsoft for the sale of the software to Microsoft.” Id ¶ 76.
In 2001, Sonic and Taylor began working closely with Microsoft to develop a platform for the Windows PC operating system that was “very similar” to MedioStream’s technology. Id ¶ 77. In or around July 2001, Sonic and Microsoft jointly announced that “major media platform components developed by Sonic would be included in future versions of the Windows operating systems.” Id ¶ 77. Microsoft’s media processing soft*1101ware, called Windows Media, was allegedly released in or around 2002. Id. ¶49. According to MedioStream, Microsoft proceeded to engage in a “pattern” of .anti-competitive conduct (described in more detail below) to insure that Windows Media was the only media platform included with subsequent versions of the Windows operating system sold as pre-installed software by OEMs. See id. ¶ 50.
Also in 2002, MedioStream licensed another technology related to “DVD-VR output” to Sony for use in video cameras and consumer DVD devices. Id. ¶ 81. Meanwhile, still unaware of Sonic’s clandestine association with Microsoft, MedioStream maintained a contractual relationship with Sonic until 2006. Id. ¶ 79. During that time, Sonic allegedly acquired information related to MedioStream’s “employees, technology, business plans, customers, financial information and other trade secrets.” Id. At some point, Sonic also solicited the employment of MedioStream’s “key employees.” Id. Furthermore, Sonic “leaked false stories regarding MedioStream’s ability to comply with the DVD standard in order to intentionally harm MedioStream’s business reputation in the eyes of its key customers, including ... Sony.” Id. ¶ 81. Mediostream alleges that Sonic “continues [to this day] to enter into contracts with Sony, Microsoft, Apple and others to supply media platform technology that was created and used by MedioStream, including MedioStream’s unique VR format software.” Id. ¶ 82.
A. The Texas Action
On August 28, 2007, MedioStream brought suit against Apple and other defendants in the Eastern District of Texas, alleging infringement of patents related to its video processing technology (the “Texas Action”). See Dkt. No. 75-1, Ex. A.1 On November 9, 2007, MedioStream amended its complaint to include Sonic and Sony Electronics2 as co-defendants, and added claims for misappropriation of trade secrets, conversion, and unfair competition against both parties. See id., Ex. B. MedioStream did not assert common law claims against Apple in the Texas Action, and later abandoned such claims against Sonic and Sony Electronics. See id., Ex. D. In September 2008, MedioStream asserted the same patents against Microsoft in a separate action in the Eastern District of Texas, and in February 2009, the two suits were consolidated. See Dkt. No. 508, Ex. 6 at 2.
Discovery in the Texas Action was contentious. MedioStream filed numerous motions to compel, and in late 2010, the defendants “finally produced large volumes of relevant information regarding MedioStream and its technology that'had been sought for years.” FAC ¶ 83. That material apparently demonstrated “clear patterns of conduct” regarding the allegations that form the basis of the instant lawsuit. Id. ¶ 83.
*1102MedioStream filed a complaint in this court on June 28, 2011, alleging causes of action under the Sherman Act against Microsoft, and claims for unfair competition, misappropriation of trade secrets, and conversion against all defendants. Each defendant moved separately to dismiss. At a Case Management Conference on Sept. 16, 2011, MedioStream requested leave to amend its complaint, and the pending motions to dismiss were terminated. The FAC, which asserts the same causes of action as the original complaint, was filed on Sept. 30, 2011.
II. ANALYSIS
A. SHERMAN ACT CLAIMS
Section 1 of the Sherman Act prohibits “unreasonable restraints of trade ... effected by a contract, combination, or conspiracy.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Section 2 “punishes any individual or entity that uses ‘predatory’ means to attain a monopoly, or to perpetuate a monopoly after the competitive superiority that originally gave rise to the monopoly has faded.” Alaska Airlines, Inc. v. United Airlines, Inc., 948 F.2d 536, 547 (9th Cir.1991) (citing Aspen Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585, 602, 610-11, 105 S.Ct. 2847, 86 L.Ed.2d 467 (1985)).
In order to state a claim under the Sherman Act, the complaint must include “enough fact to raise a reasonable expectation that discovery will reveal evidence of illegal [activity].” Twombly, 550 U.S. at 556, 127 S.Ct. 1955; see also Nero AG v. MPEG LA L.L.C., No. 10-CV-3672, 2010 WL 4366448, at *5 n. 2 (C.D.Cal. Sept. 14, 2010) (noting that the Twombly standard applies to both Section 1 and Section 2 claims). An antitrust complaint must be dismissed where the allegations are “not only compatible with, but indeed ... more likely explained by, lawful, unchoreographed free-market behavior.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868 (2009) (citing Twombly, 550 U.S. at 557, 127 S.Ct. 1955). As the Ninth Circuit has explained, “discovery in antitrust cases frequently causes substantial expenditures and gives the plaintiff the opportunity to extort large settlements even where he does not have much of a case.” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir.2008). A complaint brought under the Sherman Act must therefore contain sufficient factual allegations to state a “plausible claim for relief,” when considered in light of the district court’s “judicial experience and common sense.” Iqbal, 129 S.Ct. at 1950.
An antitrust claim is also governed by the Sherman Act’s four-year statute of limitations. See 15 U.S.C. § 15(b); Pace Indus., Inc. v. Three Phoenix Co., 813 F.2d 234, 236 (9th Cir.1987). A cause of action in antitrust accrues “each time a plaintiff is injured by an act of the defendant and the statute of limitations runs from the commission of the act.” Id. at 237 (citing Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338, 91 S.Ct. 795, 28 L.Ed.2d 77 (1971)). When an “overt act” in furtherance of an antitrust conspiracy injures the plaintiff within the statute of limitations, the plaintiff may seek damages for any harm incurred during the limitations period. Hennegan v. Pacifico Creative Service, Inc., 787 F.2d 1299, 1300 (9th Cir.1986). However “[n]ot every act by an antitrust defendant is sufficient to restart the statute of limitations.” Pace, 813 F.2d at 237. To renew the limitations period, the defendant must commit (1) a “new and independent act that is not merely a reaffirmation of a previous act,” and (2) “the act must inflict new and accumulating injury on the plaintiff.” Id.; see also In re Multidistrict Vehicle Air Pollution, 591 F.2d 68, 72 (9th *1103Cir.1979) (all injury to appellant necessarily resulted from the pre-limitations rejection of its product, and acts subsequent to that rejection were “but unabated inertial consequences of some pre-limitations action”) (internal citations omitted); compare Hennegan, 787 F.2d at 1300 (although the defendant’s refusals to deal with the plaintiff began outside the limitations period, the claims were not time-barred where the complaint alleged specific, overt acts that injured the plaintiff within the limitations period).
Here, MedioStream brings claims against Microsoft under both Section 1 (exclusive dealing and tying) and Section 2 (monopolization and attempted monopolization) of the Sherman Act. Broadly speaking, the FAC alleges that for more than a decade, Microsoft has sought to exclude competitors in the market for media processing software by entering into exclusionary agreements with OEMs and other entities and by technologically integrating the Windows Media Player with Windows Operating System. Microsoft contends that all of MedioStream’s claims are barred by the statute of limitations and, alternatively, contain insufficient factual support to meet the pleading standard set by Twombly and Iqbal. As discussed below, the court finds that the FAC fails under both theories, and therefore grants the motion to dismiss MedioStream’s Sherman Act claims.
1. Exclusionary Agreements
The FAC alleges that Microsoft has executed a variety of unlawful arrangements, including: (1) agreements precluding companies from distributing, promoting, buying or using products made by Microsoft’s software competitors or potential competitors; (2) agreements restricting the right of companies to provide services or resources to Microsoft’s software competitors or potential competitors, and (3) agreements with OEMs to eliminate the use of other media platforms as preinstalled software on their computer systems and only offer the Windows Media platform. FAC ¶¶ 50, 63. Whether construed as exclusive dealing or tying arrangements, such restraints may run afoul of both Section 1 and Section 2 of the Sherman Act if they are found to be anticompetitive under the rule of reason. See Tampa Electric Co. v. Nashville Coal Co., 365 U.S. 320, 327, 81 S.Ct. 623, 5 L.Ed.2d 580 (1961) (an exclusive dealing arrangement may violate the Sherman Act if “the contract will foreclose competition in a substantial share of the line of commerce affected”); U.S. v. Microsoft Corp., 253 F.3d 34, 84 (D.C.Cir.2001) (finding that contractual agreements requiring OEMs to “bundle” Internet Explorer with the Windows Operating System may be unlawful under the rule of reason). “The basic prudential concerns relevant to §§ 1 and 2 are ... the same . ’.. however, ... a monopolist’s use of exclusive contracts, in certain circumstances, may give rise to a § 2 violation even though the contracts foreclose less than the roughly 40% or 50% share usually required in order to establish a § 1 violation.” Id. at 70.
i. Failure to state a claim
While the FAC’s allegations certainly raise the specter of anticompetitive conduct, MedioStream’s generalized statements regarding the existence of such agreements are insufficient to state a plausible claim for relief. “Terms like ‘conspiracy,’ or even ‘agreement,’ are border-line: they might well be sufficient in conjunction with a more specific allegation—for example, identifying a written agreement or even a basis for inferring a tacit agreement—but a court is not required to accept such terms as a sufficient basis for a complaint.” Twombly, 550 U.S. at 557, 127 S.Ct. 1955 (quoting DM Research, Inc. v. Coll. of Am. Pathologists, 170 F.3d 53, *110456 (1st Cir.1999)); see also Kingray, Inc. v. NBA, Inc., 188 F.Supp.2d 1177, 1188 (S.D.Cal.2002) (allegations that defendants “[c]ontracted, conspired, and agreed to set ... prices ... using a vertical price-fixing scheme” were conclusory and insufficient to withstand a motion to dismiss). Although MedioStream consistently emphasizes that Microsoft “agrees with” or “convinces” OEMs to exclude media platform competitors, it does not allege whether such agreements are written, oral or tacit, when they were executed, who made the decisions, or with which OEMs such agreements were made. See Int’l Norcent Tech. v. Koninklijke Philips Electronics N.V., No. 07-00043, 2007 WL 4976364, at NO (C.D.Cal. Oct. 29, 2007) (plaintiff “has not alleged when the purported agreement was made ... who made the decision, how it was made or what the parameters of the agreement were.”); Kendall, 518 F.3d at 1048 (“The complaint does not answer the basic questions: who, did what, to whom (or with whom), where, and when?”); Rick-Mik Enters. v. Equilon Enters., LLC, 532 F.3d 963, 976 (9th Cir.2008) (“All that is alleged is there was an agreement on price. The co-conspirator banks or financial institutions are not mentioned. The nature of the conspiracy or agreement is not alleged. The type of agreements are not alleged.”). Without more detail, such allegations do little to “nudge[ ] [MedioStream’s] claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955.
Furthermore, the complaint fails to include other facts providing “grounds to infer an agreement.” Id. at 556, 127 S.Ct. 1955. As “evidence” of the existence of unlawful restraints, MedioStream first notes that while it “met with Sony, Hewlett Packard, Dell, Gateway and other OEMs early in the development of its media platform, only Sony adopted MedioStream’s [technology] when it was first on the market.” FAC ¶ 63. Given the vast array of reasons why an OEM might choose to adopt one media platform over another, the fact that certain manufacturers did not select MedioStream’s technology does not give rise to an inference of an unlawful agreement. Indeed, as the FAC does not indicate that other media platform competitors were similarly passed over, this allegation suggests that MedioStream’s rejection had more to do with cost or functionality than far-reaching coercive arrangements. The FAC also points out that Dell and Hewlett Packard, which allegedly “adhered” to Microsoft’s anticompetitive policies, were “rewarded with early evaluation copies of Microsoft’s next versions of its operating systems ... but other OEMs who have used competing operating systems in the past were not.” Id. That a supplier would provide large and loyal customers with advance versions of new products is rational economic conduct that is at least as likely to be explained by “lawful .... free-market behavior” as by anticompetitive agreements. Iqbal, 129 S.Ct. at 1950-51. MedioStream has therefore failed to place its allegations “in a context that raises a suggestion of a preceding agreement.” Twombly, 550 U.S. at 557, 127 S.Ct. 1955.3
*1105The FAC’s lack of specificity is particularly troubling given that MedioStream allegedly obtained “large volumes of relevant information” during discovery in the Texas Action. FAC ¶ 37. In fact, while MedioStream promises that “the documents that prove [its] allegations exist,” the pleadings fail to reference any of the material produced in discovery. Dkt. No. 82 at 2. The court is conscious of the fact, that such material may be covered by a protective order. Nevertheless, MedioStream’s inability to plead its claims in more detail despite admittedly having an opportunity to discover relevant evidence supports the conclusion that the FAC does “not permit the court to infer more than the mere possibility of misconduct.” Iqbal, 129 S.Ct. at 1950.
ii. Statute of Limitations
Even if the FAC’s allegations were enough to show illegal agreement, the court agrees with Microsoft that claims based on such allegations are time-barred. The statute of limitations on MedioStream’s claims began to run in 2002, when Microsoft allegedly launched the Windows Media platform, incorporated it into the Windows operating system,4 and “essentially force[d] all PC manufacturers ... to include the ... platform with every PC such manufacturers ship” to the exclusion of competing media products. FAC ¶ 64. The FAC must therefore point to a “new and independent act [and] injury” within the limitations period in order to state a claim. Pace, 813 F.2d at 237; cf. David Orgell, Inc. v. Geary’s Stores, Inc., 640 F.2d 936 (9th Cir.1981) (where defendant refused to deal with plaintiff in 1965, 1968, 1976 and 1977, antitrust claims accrued in 1965 because plaintiffs subsequent requests were “forlorn inquiries by one all of whose reasonable hopes had been previously dashed.”).
MedioStream argues that its allegations are sufficient to restart the statute of limitations because they include “conduct undertaken by Microsoft as late as this year.” Dkt. No. 82 at 8. It is true that the FAC asserts that Microsoft “has used ... illegal means to insure that each version of its Windows operating system included only Microsoft’s media platform ... including at least Windows XP, Windows Media Center Edition, Windows Vista, Windows 7, and the recently introduced Windows 8 operating system.” FAC ¶ 50. However, this allegation, standing alone, is not enough to show that Microsoft engaged in actionable behavior within the limitations period. “New and independent acts” giving rise to liability might include an agreement executed, within the limitations period, as well as the “active enforcement” of mutable policies first put into place outside the limitations period. Red Lion Medical Safety, Inc. v. Ohmeda, Inc., 63 F.Supp.2d 1218, 1223 (E.D.Cal.1999); Columbia Steel Casting Co. v. Portland General Elec. Co., 111 F.3d 1427, 1444 (9th Cir.1996) (power company’s refusal to sell power to the plaintiff under an 18—year— old market share division agreement was a new and independent act because the original agreement “was not a permanent and final decision that controlled the later act”). On the other hand, the mere fulfillment of the terms of a “permanent” agreement executed outside the limitations period does not support an antitrust claim. See Samsung Elec. Co., Ltd. v. Panasonic Corp., No. C 10-03098 JSW, slip op. at 4-7 (N.D.Cal. Aug. 25, 2011) (any injury incurred during the limitations period as a result of a pre-limitations period standards *1106setting agreement was “merely a reaffirmation of a previous decision”); AMF, Inc. v. General Motors Corp., 591 F.2d 68, 72 (9th Cir.1979) (no antitrust claim where pre-limitations period agreement not to deal with plaintiff was “irrevocable, immutable, permanent and final”).
Here, the FAC plainly does not allege that Microsoft executed an unlawful agreement within the limitations period. Indeed, MedioStream does not explain whether or not Microsoft enters into a new contract with OEMs each time it releases a new version of Windows. Thus, even construing the FAC in the light most favorable to MedioStream, it is not clear whether the continued use of the Windows Media platform by OEMs is alleged to be the result of pre-limitations period agreements or agreements adopted more recently. Accordingly, the court finds that MedioStream has failed to meet its burden to plead the existence of an “overt” anti-competitive act within the limitations period. Hennegan, 787 F.2d at 1300.
MedioStream next argues that the statute of limitations should be tolled because Microsoft “actively concealed [its] tortious activities during discovery in the patent litigation.” Dkt. No. 80 at 7. Where a plaintiff “suspects the truth but investigates unsuccessfully, fraudulent concealment will toll the statute.” UA Local 343 v. Nor-Cal Plumbing, Inc., 48 F.3d 1465, 1475 (9th Cir.1994). To establish fraudulent concealment, a plaintiff must plead facts showing that a defendant “actively misled” him and that he had “neither actual nor constructive knowledge of the facts constituting [his] claim for relief despite [his] diligence in trying to discover the pertinent facts.” In re Rubber Chems. Antitrust Litig., 504 F.Supp.2d 777, 788 (N.D.Cal.2007) (citing Rutledge v. Boston Woven Hose & Rubber Co., 576 F.2d 248, 250 (9th Cir.1978)).
MedioStream supports its allegations of fraudulent concealment by citing an October 2010 order in the Texas Action granting a motion to compel Microsoft to produce “source code and design documentation” relevant to that lawsuit. See Dkt. No. 468, Ex. 4 at 8.5 While Microsoft’s refusal to comply with a discovery request may constitute hardball litigation tactics, neither MedioStream’s allegations nor the cited order suggest evidence of fraud or misrepresentation. See Bernson v. Browning-Ferris Industries, 7 Cal.4th 926, 931, 30 Cal.Rptr.2d 440, 873 P.2d 613 (Cal.1994) (noting that the “defendant’s fraud in concealing a cause of action against him tolls the applicable statute of limitations”) (emphasis added). More importantly, it is difficult to comprehend the relevance of Microsoft’s delayed production of source code to the antitrust claims now before the court. The court thus finds that MedioStream’s Sherman Act claims against Microsoft based on alleged exclusionary agreements are barred by the statute of limitations.
Microsoft’s motion to dismiss such claims is therefore granted. Because MedioStream may be able to allege facts giving rise to a plausible inference that Microsoft engaged in an overt anticompetitive *1107act within the limitations period, the court grants leave to amend.
2. Product Integration
The FAC alleges that in addition to adopting unlawful agreements, Microsoft sought to exclude competitors by technologically integrating the Windows Media platform with Windows operating system. See FAC ¶ 64 (“Microsoft essentially forces all PC manufacturers, by incorporating the major components of Windows Media platform and related software into all versions of Windows, to include the Windows Media platform with every PC such manufacturers ship.”). “As a general rule, courts are properly very skeptical about claims that competition has been harmed by a dominant firm’s product design changes.” Microsoft Corp., 253 F.3d at 65. A design change that improves a product by providing a new benefit to consumers does not violate the antitrust laws “absent some associated anticompetitive conduct.” Allied Orthopedic Appliances Inc. v. Tyco Health Care Group LP, 592 F.3d 991, 998-99 (9th Cir.2010). “If a monopolist’s design change is an improvement, it is necessarily tolerated by the antitrust laws, unless the monopolist abuses or leverages its monopoly power in some other way when introducing the product.” Id. at 1000 (internal citations omitted).
MedioStream has not alleged that the integration of the Windows Media platform into the Windows operating system did not provide a new benefit to consumers. Nor has MedioStream shown that Microsoft engaged in actionable conduct in “introducing” the integrated product. Id. The FAC alleges that prior to the release of Windows Media in 2002, Microsoft made misleading announcements indicating that: (1) its “free” media platform software would include components that were not actually incorporated until 2007, and (2) the Windows operating system might no longer be compatible with other media software. See FAC ¶ 60. MedioStream argues that these announcements discouraged customers from purchasing products made by MedioStream and other media platform designers, reducing competition. However, even if such conduct were anti-competitive, claims arising therefrom would clearly be time-barred because any injury to MedioStream would have occurred when the announcements were made in 2002. See Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338, 91 S.Ct. 795, 28 L.Ed.2d 77 (1971) (“A cause of action accrues and the statute begins to run when a defendant commits an act that injures a plaintiffs business.”). MedioStream also implies that Microsoft has harmed competition by offering its media platform “for free,” either as part of a “bundle” with newly purchased Windows operating systems or as an automatic “update” to existing operating system software. FAC ¶ 57. Again, it appears from the complaint that such practices have been in place since Windows Media was first introduced, rendering MedioStream’s allegations time-barred. As MedioStream alleges no additional anticompetitive conduct associated with subsequent releases of the Windows operating system, such releases are simply “reaffirmation[s] of a previous act” insufficient to restart the statute of limitations. Pace, 813 F.2d at 237. Simply put, given that “all PC manufacturers” have allegedly “include[d] the Windows Media platform with every PC such manufacturers ship” for nearly a decade, MedioStream has no excuse for failing to bring a product integration claim until now.
Furthermore, even if MedioStream’s allegations were timely, the court finds that, as currently pled, the FAC fails to state an antitrust claim under the rule of reason. MedioStream concedes that consumers can *1108practicably “untie” the Windows Media platform from the Windows operating system, significantly undermining any claim that the integration of the two products is anticompetitive. Compare Microsoft Corp., 253 F.3d at 95 (noting that Microsoft’s removal of the IE [Internet Explorer] entry from the Add/Remove Programs utility in Windows 98 constituted a violation of Section 2 of the Sherman Act). The FAC also does not allege that the Windows operating system is incompatible with MedioStream’s products, nor that consumers who are dissatisfied with the Windows Media platform cannot simply purchase MedioStream’s media processing software directly. See PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d 101, 111 (2d Cir.2002) (rejecting a Section 1 claim based on exclusive dealing arrangements in part because the plaintiff “clearly has access to alternative distribution channels” by which to reach consumers interested in buying its products). MedioStream does not even suggest that either OEMs or their customers would prefer to purchase the Windows operating system without the Windows Media player. Of course, it goes without saying that “buyers often find package sales attractive.” Jefferson Parish Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 12, 104 S.Ct. 1551, 80 L.Ed.2d 2 (1984). This is certainly true in the market for computers, where many consumers expect to buy a pre-installed operating system with broad functionality instead of being required to purchase each application separately. See Microsoft Corp., 253 F.3d at 87 (noting that, taken to an extreme, a ban on bundling would require that the “keyboard, monitor, mouse, central processing unit, disk drive, and memory all [be] sold in separate transactions and likely by different manufacturers.”). Moreover, even if the court were to consider MedioStream’s allegations under Ninth Circuit law applicable to bundled discounts, the claim must fail because the FAC does not allege that Microsoft’s conduct “result[s] in prices that are below an appropriate measure of [its] costs.” Cascade Health Solutions v. PeaceHealth, 515 F.3d 883, 903 (9th Cir.2008). Therefore, absent allegations of further anticompetitive conduct, MedioStream’s product integration claim fails as a matter of law.
Accordingly, the court finds that MedioStream has failed to state a claim based on the technological integration of the Windows Media platform with the Windows operating systems, and grants Microsoft’s motion to dismiss. Although the court is skeptical that MedioStream can state a product integration claim, there may be facts showing anticompetitive conduct associated with the integration during the limitations period. Thus, dismissal is granted with leave to amend.
B. MISAPPROPRIATION OF TRADE SECRETS CLAIMS
1. Claim against Sonic
i. Statute of Limitations
Sonic’s alleged misappropriations of trade secrets occurred primarily between 2000 and 2006, when Sonic repeatedly violated its NDA with MedioStream by sharing confidential information with Microsoft. Sonic argues that MedioStream’s trade secrets claim is time-barred because MedioStream knew or should have known about such conduct when it filed the Texas Action in 2007. Under California law, claims based on the theft of trade secrets are subject to a three year limitations period. Cal. Civ.Code § 3426.6; Forcier v. Microsoft Corp., 123 F.Supp.2d 520, 525 (N.D.Cal.2000). A claim accrues when the misappropriation is “discovered or by the exercise of reasonable diligence should have been discovered.” Cal. Civ.Code § 3426.6. A plaintiff “discovers” the cause of action when “he at *1109least suspects a factual basis, as opposed to a legal theory, for its elements, even if he lacks knowledge thereof—when, simply put, he at least suspects ... that someone has done something wrong to him.” Norgart v. Upjohn Co., 21 Cal.4th 383, 397, 87 Cal.Rptr.2d 453, 981 P.2d 79 (Cal.1999) (internal citations omitted). Because this suit was filed on June 23, 2011, if the FAC shows that MedioStream knew or should have known of Sonic’s alleged misconduct by June 23, 2008, its trade secrets claim must be dismissed. See Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir.1980) (a court may dismiss a cause .of action if the complaint shows on its face that the plaintiffs claims are barred by the statute of limitations).
Judicially ' noticeable documents demonstrate that in the 2007 Texas Action, MedioStream sued Sonic for the misappropriation of trade secrets largely encompassing the material described in the FAC, indicating that MedioStream was aware of the factual basis for its claims nearly four years before initiating this suit.6 Indeed, the alleged misconduct asserted in both actions is substantially similar. For example, MedioStream alleged in 2007 that Sonic had “intentionally and knowingly disclosed MedioStream’s confidential and proprietary information, without MedioStream’s permission or consent to third parties.” Dkt. No. 77, Ex. A ¶ 42. MedioStream now claims that Sonic “was passing all the information [it] learned about MedioStream ... to Microsoft.” FAC ¶ 79. While MedioStream now defines both its secret material and Sonic’s conduct with added detail, California law does not allow a plaintiff to reassert the same claims after the statute of limitations has run by simply making its allegations more specific. Cf. Intermedies v. Ventritex, 822 F.Supp. 634, 653 (N.D.Cal.1993) (“California authorities would be most troubled ... by a scenario in which a plaintiff who clearly knew that most of its related trade secrets had been misappropriated five years before filing its complaint could nonetheless maintain a cause of action by manipulating the definitions of pieces of its intellectual property in order to support a contention that the first misappropriations of some of those pieces took place within the three year statutory period.”). Furthermore, to the extent that MedioStream claims that Sonic has continued to use or sell misappropriated material during the limitations period, such allegations do not restart the statute of limitations. See Cadence Design Sys., Inc. v. Avant! Corp., 29 Cal.4th, 215, 225, 127 Cal.Rptr.2d 169, 57 P.3d 647 (Cal.2002) (subsequent uses of misappropriated material may augment the initial claim but do not give rise to new claims). The pleadings in the Texas Action thus strongly suggest that MedioStream had actual notice of the facts underlying its trade secret claim against Sonic in 2007.
In its responsive brief, MedioStream argues that its claims against Sonic are not time-barred because its current allegations are “unrelated” to those assert*1110ed in the Texas Action. See Dkt. No. 97 at 1. Specifically, MedioStream contends that allegations regarding Sonic’s theft and sale of “unique VR format software” were not raised in the 2007 lawsuit because such misappropriations did not occur until a group of engineers left MedioStream to join Sonic in 2008. See id. at 2. These facts were not included in the FAC, and therefore are not properly before the court on a motion to dismiss. See Schneider v. Cal. Dep’t. of Corr., 151 F.3d 1194, 1197 n. 1 (9th Cir.1998) (“In determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiffs moving papers, such as a memorandum in opposition to a defendant’s motion to dismiss.”). Moreover, under California law, “[wjhen the statute of limitations begins to run on some of a plaintiffs trade secret claims against given defendants, the statute also begins to run at the same time as to other trade secret claims against those same defendants, even if there have not yet been any acts of misappropriation of the other trade secrets, at least when the plaintiff shared all the trade secrets with the defendants during the same time period and in connection with the same relationships and when the trade secrets concern related matters.” Forcier v. Microsoft Corp., 123 F.Supp.2d 520, 525 (N.D.Cal.2000); see also Intermedies, Inc., 822 F.Supp. at 653 (“It is the first known (or reasonably discoverable) breach of that [confidential] relationship that creates the right to sue and thus triggers the running of the statute of limitations. The specific nature of the second breach, in relation to the specific nature of the first breach, should make no difference.”); HiRel Connectors, Inc. v. U.S., 465 F.Supp.2d 984, 988 (C.D.Cal.2005) (“When a plaintiff brings suit against an individual defendant for separate misappropriations of related trade secrets ... the date of accrual is the date of the initial misappropriation.”). Thus, Sonic need not show that the secrets identified in both actions are identical, only that they are related. Here, the FAC indicates that the trade secrets described in both actions were shared with Sonic between 2000 and 2006, and concern similar technology developed for use in similar products. See Forcier, 123 F.Supp.2d at 526 (“The alleged trade secrets at issue all are related because they were developed for use in the same sophisticated and highly specialized product.”). Further, just as MedioStream now claims that its former engineers shared “VR format software” after joining Sonic, FAC ¶ 82, the 2007 complaint alleged that Sonic hired MedioStream’s “key employees” in order to access “confidential information” regarding its “products” and “technology.” Dkt. No 72, Ex. D ¶27. Having discovered such alleged practices by 2007, MedioStream had a duty to investigate and monitor further misappropriations by Sonic. Accordingly, the court finds that MedioStreams trade secret claims against Sonic are time-barred.
ii. Fraudulent Concealment
As with Microsoft, MedioStream argues that even if it could have discovered Sonic’s actions earlier, the statute of limitations should be tolled because of misconduct during discovery in the Texas Action. Again, MedioStream points to an order issued in that lawsuit requiring the production of source code, see Dkt. No. 468, Ex. 4 at 8, but provides no evidence of fraud or misrepresentation. Furthermore, because MedioStream’s 2007 allegations against Sonic demonstrate actual knowledge of purported misconduct (or at least knowledge sufficient for Rule ll’s pleading requirements), the doctrine of fraudulent concealment is inapplicable. See Rutledge, 576 F.2d at 250. As the FAC contains no other facts supporting a fraudulent concealment claim, the court finds that Me*1111dioStream has failed adequately demonstrate that the statute of limitations should be tolled.
The court therefore grants Sonic’s motion to dismiss Mediostream’s trade secret claims. Mediostream may amend its complaint to include facts showing that its allegations concerning the misappropriation of its VR technology are unrelated to its 2007 allegations, or any additional facts supporting its claim that Sonic fraudulently concealed information relevant to its trade secret claims.
2. Claims against Taylor and Microsoft
Taylor and Microsoft argue that any claims against them concerning the theft of trade secrets are similarly barred by the statute of limitations. Although Taylor was not named as a defendant in the Texas Action, the allegations against him are inextricably intertwined with MedioStream’s claims against Sonic. In fact, all of the allegations against Sonic appear to be premised on conduct undertaken by Taylor. See FAC ¶76 (“Sonic Solutions, using a new division under the direction of Taylor, directly copied MedioStream’s software and documents associated with that software, and began discussions with Microsoft for the sale of the software to Microsoft.”); id. ¶ 79 (“Taylor was secretly passing all the information Sonic learned about MedioStream ... to Microsoft.”). Having learned of Sonic’s alleged misappropriations by 2007, MedioStream should have discovered through reasonably diligent investigation that Taylor was the employee responsible for such misconduct. Cf. Wistron Corp. v. Phillip M. Adams & Associates, LLC, No. 10-4458, 2011 WL 4079231, at *6 (N.D.Cal. Sept. 12, 2011) (“Once Adams was on notice of the Win-bond chips, it should have discovered through a reasonably diligent investigation that other companies (such as [the defendants] ) used the chips.”). Accordingly, the court concludes that MedioStream’s claims against Taylor also accrued in 2007.
MedioStream’s claims against Microsoft are also based on the same nucleus of facts as its allegations against Sonic. See FAC ¶ 76 (“Sonic Solutions ... directly copied MedioStream’s software and documents associated with that software, and began discussions with Microsoft for the sale of the software to Microsoft.”). Where one party acquires trade secrets and later sells them to a third-party, claims against both parties generally accrue upon the initial misappropriation. See Forcier, 123 F.Supp.2d 520 (where plaintiffs claim for misappropriation by a company later acquired by Microsoft was untimely, claims against Microsoft for its use of the misappropriated material were also time-barred); Ashton-Tate Corp. v. Ross, 728 F.Supp. 597, 603 (N.D.Cal.1989) (the initial act of misappropriation by one party began the running of the statute of limitations for that party and for a third party that obtained the trade secrets from the first party and used them for its own purposes). As with Taylor, MedioStream should have discovered Microsoft’s alleged complicity during its prosecution of the Texas Action. See Wistron Corp., 2011 WL 4079231, at *6 (dismissing trade secrets claims against computer manufacturers accused of obtaining misappropriated material from a third party because plaintiff had earlier discovered the conduct of the third party). This is especially true given that the widespread release of the Windows Media platform, which is allegedly “very similar” to MedioStream’s proprietary technology, should have given MedioStream reason to suspect that its technology had been misappropriated. See Stutz Motor Car of Am. v. Reebok Int'l 909 F.Supp. 1353, 1362 (C.D.Cal.1995) (“Based on the advertising, media reporting, and distribution of the Pump *1112line of shoes described above, the Court does FIND that sufficient widespread publicity existed for plaintiff to be charged with constructive knowledge of the Reebok products and the potential use of Stutz’s trade secrets.”). The court thus concludes that MedioStream knew or should have known of Microsoft’s alleged misappropriations by 2007.
i. Fraudulent Concealment
MedioStream again argues that even if it could have discovered Taylor’s and Microsoft’s involvement in 2007, the limitations period should be tolled because of defendants’ “active[] conceale[ment] of their tortious activities.” Dkt. No. 80 at 7. As discussed above, MedioStream appears to base its allegations regarding fraudulent concealment on various orders issued in the Texas Action. However, the materials to which it points do not demonstrate any conduct in the Texas Action that was wrongful, let alone actions that prevented discovery of Taylor’s or Microsoft’s participation in Sonic’s alleged actions. To avoid the bar of limitation by invoking the doctrine of fraudulent concealment, the plaintiff “must plead with particularity the circumstances surrounding the concealment and state facts showing his due diligence in trying to uncover the facts.” Rutledge, 576 F.2d at 250 (declining to find fraudulent concealment where plaintiff had previously expressed suspicion about one of the defendants). Having failed to identify such circumstances here, Mediostream cannot rely on conclusory allegations of concealment to preserve its claims.
Accordingly, the court grants the motion to dismiss trade secret claims on behalf of Taylor and Microsoft. Mediostream may amend its complaint include facts showing why it could not have discovered the facts underlying its claims against either party when it filed the Texas Action in 2007.
3. Claim against Apple
The FAC alleges that in 2001, Apple violated “several NDAs” by passing MedioStream’s “products and technology” to Sonic “under a secret codename ... [and] without the knowledge of MedioStream.” FAC ¶ 76. Apple argues that any claims based on such allegations are time-barred, or alternatively, fail to identify the allegedly misappropriated material with sufficient particularity to state a claim.
i. Statute of Limitations
Apple first contends that Mediostream knew or should have known of its alleged 2001 misappropriation at the time the Texas Action was initiated in 2007. The court disagrees. Although Apple is a party to the' Texas Action, it was never the subject of a trade secrets claim, nor is it alleged to have obtained proprietary material from Sonic. Furthermore, it is not clear that the material supposedly disclosed by Apple is related to the material underlying the claims against Sonic or the other defendants. It is therefore conceivable that in investigating its trade secrets claim against Sonic, MedioStream would not have discovered that Apple had allegedly passed proprietary information to Sonic at the same time that Sonic was passing proprietary information to Microsoft. The court is therefore reluctant to conclude that MedioStream’s claim against Apple is time-barred. See HiRel Connectors, Inc., 465 F.Supp.2d at 989 (“In [trade secrets actions] involving multiple defendants, there may be multiple dates of accrual.”).
ii. Failure to state a claim
Apple next argues that Medistream has failed to identify the trade secrets allegedly disclosed to Sonic in 2001 with sufficient particularity. In order to state a claim under the California Uniform Trade Secrets Act (“CUTSA”), a plaintiff *1113must plead facts sufficient to show (1) the existence of subject matter which is capable of protection as a trade secret; (2) that the secret was disclosed to the defendant under circumstances giving rise to an obligation not to use or disclose the secret to the detriment of the discloser; and (3) the defendant either used the trade secret or disclosed it to a third party. GlobeSpan, Inc. v. O’Neill, 151 F.Supp.2d 1229, 1235 (C.D.Cal.2001). In addition, the plaintiff must “describe the subject matter of the trade secret with sufficient particularity to separate it from matters of general knowledge in the trade ... to permit the defendant to ascertain at least the boundaries within which the secret lies.” Farhang v. Indian Inst of Tech., Kharagpur, No. C-08-2658, 2010 WL 2228936, at *13 (N.D.Cal.2010) (citing Diodes, Inc. v. Franzen, 260 Cal.App.2d 244, 253, 67 Cal.Rptr. 19 (Cal.Ct.App.1968)). The complaint need not “spell out the details of the trade secret” but must identify the trade secret with sufficient particularity to give defendants “reasonable notice of the issues which must be met at the time of trial and to provide reasonable guidance in ascertaining the scope of appropriate discovery.” Id.
The FAC identifies MedioStream’s trade secret material as: (1) unpublished patent applications; (2) methods for practicing MedioStream’s DVD-YR optical disc format; (3) the names and special skills of MedioStream’s engineers; (4) business plans and strategies; and (5) customer information, financial statements, technical specifications, algorithms, source code and marketing materials. FAC ¶ 32-35. While such material may contain trade secrets, MedioStream has failed to identify which, if any, of the trade secrets described in the complaint were encompassed in the “products and technology” obtained by Apple in 2001. See S. Cal. Inst. of Law v. TCS Educ. Sys., No. 10-8026, 2011 WL 1296602, at *7 (C.D.Cal.April 5, 2011) (dismissing claim for misappropriation of trade secrets where plaintiff failed to identify the trade secrets contained within a number of documents that defendant had been permitted to access pursuant to an NDA). As most of the conduct described in the FAC concerns the passage of information between Sonic and Microsoft, it is entirely unclear whether the trade secrets purportedly disclosed by Apple include some or all of the same material misappropriated by other parties.
Furthermore, the MedioStream-Apple NDA covers only “MPEG2 bit-streams compressed using Medio Systems MVision MPEG2 encoder.” Dkt. No. 75-6, Ex. E.7 The trade secrets identified in the FAC do not include “MPEG2 bit-streams,” nor does the FAC allege that Apple transferred such bit-streams to Sonic. The FAC therefore does not show that Apple disclosed secret material to Sonic in violation of an “obligation on the part of the disclosee not to use or disclose the secret.” GlobeSpan, Inc., 151 F.Supp.2d at 1235.
Accordingly, the court finds that MedioStream has failed to state a claim based on Apple’s alleged 2001 misappropriation of confidential material. MedioStream may amend its complaint to identify with sufficient particularity the trade secrets allegedly misappropriated by Apple.
4. Claim against Sony
The basis of MedioStream’s trade secrets claim against Sony is somewhat un*1114clear. In fact, most of the allegations that reference Sony indicate that the parties had a productive licensing relationship. See, e.g., FAC ¶60 (“Despite Microsoft’s early announcements designed to thwart MedioStream’s marketing and sales efforts, MedioStream was nonetheless able to license its media platform technology to Sony Corporation of Japan, and all of its subsidiaries worldwide.”). At best, the FAC could be construed to allege that Sony has indirectly misappropriated trade secrets by entering into contracts with Sonic to purchase “media platform technology that was created and used by MediStream, including MedioStream’s unique VR format software.” FAC ¶ 83.
The elements of a claim of indirect trade secret misappropriation under California Civil Code § 3426 are: (1) the plaintiff is the owner of a valid trade secret; (2) the defendant acquired the trade secret from someone other than the plaintiff and (a) knew or had reason to know before the use or disclosure that the information was a trade secret and knew or had reason to know that the disclosing party had acquired it through improper means or was breaching a duty of confidentiality by disclosing it; or (b) knew or had reason to know it was a trade secret and that the disclosure was a mistake; (3) the defendant used or disclosed the trade secret without plaintiffs authorization; and (4) the plaintiff suffered harm as a direct and proximate result of the defendant’s use or disclosure of the trade secret, or the defendant benefitted from such use or disclosure. See California Police Activities League v. California Police Youth Charities, Inc., No. 08-1991, 2009 WL 537091, at *3 (N.D.Cal. March 3, 2009).
Sony argues that the FAC fails to include facts demonstrating that it knew or had reason to know that any information it allegedly acquired from Sonic was improperly acquired or disclosed. While the court believes this is a close question, it agrees with Sony. Sony was plainly familiar with MedioStream’s VR technology; the two companies appear to have maintained a licensing relationship for years. However, the FAC does not assert that at the time Sony allegedly began obtaining such technology from Sonic, Sony had any knowledge that MedioStream’s contractual relationship with Sonic had soured, that Sonic was not authorized to supply VR technology similar to that developed by MedioStream, or even that Sony had stopped dealing directly with MedioStream. In its reply brief, MedioStream paints a clearer picture of its grievance, arguing that Sony essentially “switched from MedioStream to Sonic as a provider of the technology” with full knowledge that it was acquiring MedioStream’s trade secrets without authorization. Dkt. No. 96 at 2. However, as this allegation was included only on reply, Sony has had no opportunity to respond, and thus it cannot be considered on a motion to dismiss.
The court therefore finds that the FAC fails to state a claim against Sony for misappropriation of trade secrets. MedioStream may amend its complaint to include facts demonstrating that Sony knew or should have known that it was unlawfully obtaining confidential material from Sonic.
C. CONVERSION AND UNFAIR COMPETITION CLAIMS
1. Preemption under the California Uniform Trade Secrets Act (“CUT-SA”)
Defendants argue that MedioStream’s claims for conversion and unfair competition under Cal. Bus. & Prof. Code § 17200 are preempted by the CUT-SA. This court has previously held that the CUTSA “preempts” common law claims that are “based on the same nucleus *1115of facts as the misappropriation of trade secrets claim for relief.” Digital Envoy, Inc. v. Google, Inc., 370 F.Supp.2d 1025, 1035 (N.D.Cal.2005) (Seeborg, M.J.) (CUT-SA preempts claims for unfair competition and unjust enrichment). Statutory unfair competition claims may also be preempted by the CUTSA. See AirDefense, Inc. v. AirTight Networks, Inc., No. 05-04615, 2006 WL 2092053 (N.D.Cal. July 26, 2006) (Fogel, J.) (finding preemption of claims for statutory and common law unfair competition, conversion, intentional interference with contractual relations, and unjust enrichment); K.C. Multimedia, Inc. v. Bank of Am. Tech. & Operations, Inc., 171 Cal.App.4th 939, 954, 90 Cal.Rptr.3d 247 (Cal.Ct.App.2009) (Section 17200 claim preempted). Preemption is not triggered where the facts underlying an independent claim are “similar to, but distinct from, those underlying the misappropriation claim.” Axis Imex, Inc. v. Sunset Bay Rattan, Inc., No. C 08-3931, 2009 WL 55178, at *5 (N.D.Cal. January 7, 2009). “The preemption inquiry ... focuses on whether other claims are no more than a restatement of the same operative facts supporting trade secret misappropriation .... If there is no material distinction between the wrongdoing alleged in a [CJUTSA claim and that alleged in a different claim, the [C]UTSA preempts the other claim.” Gabriel Techs. Corp. v. Qualcomm Inc., No. 08-1992, 2009 WL 3326631, at *35 (S.D.Cal. Sept. 3, 2009) (citing Convolve, Inc. v. Compaq Computer Corp., 2006 WL 839022, at *6 (S.D.N.Y.) (applying California law)).
Several recent decisions have found that the CUTSA preempts' claims based on the alleged taking of “confidential information,” even if such information does not qualify as a trade secret. See Mattel, Inc. v. MGA Entertainment, Inc., 782 F.Supp.2d 911, 987 (C.D.Cal.2011). (“In an effort to align with the California courts that have addressed this issue, the Court concludes that UTSA supersedes claims based on the misappropriation of confidential information, whether or not that information meets the statutory definition of a trade secret.”); Silvaco Data Systems v. Intel Corp., 184 Cal.App.4th 210, 239 n. 22, 109 Cal.Rptr.3d 27 (Cal.Ct.App.2010) (“We emphatically reject the ... suggestion that the uniform act was not intended to preempt common law conversion claims based on the taking of information that, though not a trade secret, was nonetheless of value to the claimant.”) (internal citations omitted). As the California Court of Appeal has explained:
A prime purpose of the [USTA] was to sweep away the adopting states’ bewildering web of rules and rationales and replace it with a uniform set of principles for determining when one is—and is not—liable for acquiring, disclosing, or using “information ... of value.” Central to the effort was the act’s definition of a trade secret. Information that does not fit this definition, and is not otherwise made property by some provision of positive law, belongs to no one, and cannot be converted or stolen ... [Permitting the conversion claim to proceed on a contrary rationale ... impliedly createfs] a new category of intellectual property far beyond the contemplation of the Act, subsuming its definition of “trade secret” and effectively obliterating the uniform system it seeks to generate.
Id. (internal citations omitted).
Conversely, other courts have held that claims based on the misappropriation of non-trade secret information are not preempted. See, e.g., E-Smart Techs., Inc. v. Drizin, No. C-06-05528, 2009 WL 35228, 2009 U.S. Dist. LEXIS 272 (N.D.Cal. Jan. 5, 2009) (Patel, J.) (conversion claim based on the misappropriation of business opportunities and tangible *1116items were not preempted); Amron Intern. Diving Supply, Inc. v. Hydrolinx Diving Communication, Inc., No. 11-CV-1890, 2011 WL 5025178, at *10 (S.D.Cal.2011) (Huff, J.) (common law causes of action were not preempted because they were based on different “allegations” than the plaintiffs trade secrets claim). In addition, some courts have concluded that the preemption issue cannot be addressed at the pleading stage “prior to determining whether the allegedly misappropriated information constitutes a trade secret.” Amron Intern. Diving Supply, Inc., 2011 WL 5025178, at *10. Thus, while it is clear that the CUTSA preempts certain claims related to the misappropriation of secret information, the preemptive scope of the statute remains a somewhat unsettled area of California law.
i. Conversion Claim
MedioStream’s conversion claim alleges that defendants “took and/or permitted to be taken ... certain documents and data and computer data discs that contain or reference Plaintiffs Trade Secrets and other confidential and proprietary information.” FAC ¶¶ 168-69. MedioStream argues that the claim is not preempted because it is “based on property taken from MedioStream’s facilities by former employees and provided to defendants. These allegations are not the same as the trade secret theft allegations.” Dkt. No. 81 at 12. However, MedioStream does not identify such “property,” nor make any attempt to distinguish it from the trade secret material identified in the FAC. Furthermore, a review of the allegations in the complaint strongly suggests that all of the property purportedly misappropriated by defendants is included within MedioStream’s expansive definition of its trade secrets. See FAC ¶¶ 32-35. Given the clear uniformity between the two claims on the face of the FAC, the court need not decide whether allegations regarding the theft of non-trade secret information could ever escape preemption under the CUTSA. On these pleadings, it is plain that MedioStream’s conversion claim is “no more than a restatement of the same operative facts supporting trade secret misappropriation,” and therefore preempted by the CUTSA. Gabriel Techs. Corp., 2009 WL 3326631, at *11, 2009 U.S. Dist. LEXIS 98379, at *35.
The court thus grants defendants’ motions to dismiss MedioStream’s conversion claims. However, because MedioStream may be able to state a claim for conversion based on allegations different from those that form the basis of its trade secrets claim, dismissal is granted with leave to amend.
ii. Section 17200 claim
MedioStream’s statutory unfair competition claim is based on the allegation that “Defendants are using Plaintiffs Trade Secrets and other confidential and proprietary information ... with deliberate intent to injure Plaintiffs business and improve their own business and/or financial status.” FAC ¶¶ 153, 155. Again, the court sees no difference between these allegations and those that form the basis of MedioStream’s trade secrets claim. Accordingly, the court finds that MedioStream’s Section 17200 claim is preempted by the CUTSA and grants defendants’ motions to dismiss MedioStream’s unfair competition claim.
In its opposition brief, MedioStream argues for the first time that its unfair competition claim is based on allegations of wire fraud, libel and slander, rather than the use of misappropriated material. The court will not consider such allegations here, but will allow MedioStream leave to amend its complaint accordingly. See Broam v. Bogan, 320 F.3d 1023, 1026 n. 2 (9th Cir.2003) (“Facts raised for the first time in plaintiffs opposition papers should *1117be considered by the court in determining whether to grant leave to amend or to dismiss the complaint with or without prejudice.”)
III. ORDER
For the foregoing reasons, the court decides the motions as follows:
1. The motion to dismiss MedioStream’s Sherman Act claims (Counts 1-4) is granted with leave to amend.
2. The motions to dismiss MedioStream’s unfair competition claim (Count 5) are granted with leave to amend.
3. The motions to dismiss MedioStream’s misappropriation of trade secrets claim (Count 6) are granted with leave to amend.
4. The motions to dismiss MedioStream’s conversion claim (Count 7) are granted with leave to amend.
Any amended complaint must be filed and served within 30 days of the date of this order.

. The court takes judicial notice of the pleadings and orders in the Texas Action under Fed.R.Evid. 201. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.2003) ("A court may ... consider certain materials—documents attached to the complaint, documents incorporated by reference in the complaint, or matters of judicial notice—without converting the motion to dismiss into a motion for summary judgment.”); Molus v. Swan, No. 05-0452, 2007 WL 2326132, at *6 (S.D.Cal. Aug. 13, 2007) (taking judicial notice of pleadings filed by the plaintiff in an earlier state court action).


. The Second Amended Complaint in the Texas Action named "Sony Electronics” as a defendant, while the defendants in the instant action are "Sony Corporation” and "Sony Corporation of America.” The court will assume for the purposes of this motion that the entity named in the Texas Action is distinct from the entities named here.


. The FAC also includes 30 paragraphs describing Microsoft’s "long history of violating antitrust laws,” including actions brought between 1994 and 2009 by the U.S. Department of Justice, the European Union, South Korea and Russia. See FAC ¶¶ 85-115. To the extent that MedioStream includes such allegations in an effort to imply Microsoft's propensity for engaging in anticompetitive behavior, the court does not find evidence of past actions—particularly those involving different conduct or products-—relevant in considering the current motion. Cf. Fed.R.Evid. 404. Furthermore, such allegations cut both ways, as the fact that Microsoft has been sued so prolifically—and successfully—in the past may make it less likely to have engaged in the conduct alleged in the FAC.


. Microsoft notes in its motion to dismiss that elements of the Windows Media platform were in fact incorporated into the Windows operating system as early as 1995. See Dkt. No. 70 at 9 n. 6.


. In its opposition motion, MedioStream also contends that Microsoft concealed its anti-competitive activities by "using Sonic Solutions” to engage in illegal conduct while Microsoft was being investigated for antitrust violations by the Department of Justice. See Dkt. No. 82 at 9. In addition to being far too vague to support a finding of fraudulent concealment, such allegations were not included in the FAC, and are therefore not properly before the court on a motion to dismiss. See Schneider v. Cal. Dep't. of Corr., 151 F.3d 1194, 1197 n. 1 (9th Cir.1998) ("In determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers, such as a memorandum in opposition to a defendant's motion to dismiss.”).


. The trade secret information identified in the Texas Action includes "computer software code, computer-related devices and methods, techniques and processes, documentation and plans, its knowledge of persons in the industry with special talents and knowledge regarding its current and future products, and related techniques and know how developed by MedioStream.” Dkt. No 72, Ex. D ¶ 27. The trade secrets identified in this litigation include: "(1) unpublished patent applications; (2) methods for practicing MedioStream's DVD-VR optical disc format; (3) the names and special skills of MedioStream’s engineers; (4) business plans and strategies; and (5) customer information, financial statements, technical specifications, algorithms, source code and marketing materials.” Dkt. No. 66 ¶ 32-35.


. The court may consider the contents of the Apple-MedioStream NDA under the incorporation by reference doctrine, which permits consideration of documents "whose contents are alleged in a complaint and whose authenticity no party questions, but which are not physically attached to the [plaintiff's] pleading.” In re Silicon Graphics Inc. Securities Litigation, 183 F.3d 970, 986 (9th Cir.1999).